Citation Nr: 1440706	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-16 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee patella tendonitis, status post patella realignment.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran had active duty service from November 1979 to November 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has reviewed the evidentiary record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering these matters, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

Review of the claims file reveals that additional evidence was received subsequent to the issuance of the statement of the case (SOC) in March 2010.  This pertinent evidence includes a VA fee-basis examination report dated in November 2013, and the report of a VA examination dated in February 2014.  Both examinations dealt with the Veteran's knees.  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a supplemental SOC (SSOC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2013).  Further, when evidence is received prior to the transfer of a case to the Board, a SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2013).  As the case is being remanded, this evidence will be considered in a SSOC.

In an August 2011 letter, the Veteran informed VA that his disability claim had been approved by SSA.  He noted that he included among attachments a SSA disability verification letter.   This letter indicates that benefits had been granted, but did not explain the basis of the decision.  Also, of record is an Adult Disability Report from the Social Security Administration, which included his bilateral knees among his physical conditions.  However, these records did not include a disability determination, concerning the basis of the award of Social Security Administration (SSA) disability-related benefits.  VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to obtain the decision issued by SSA in its disability determination of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and specifically request a copy of the decision awarding any benefits.

2.  Following the development ordered above, and after the completion of any additional development of the evidentiary record as deemed necessary, the RO/AMC should readjudicate the two increased rating claims in light of the additional evidence of record.  If these claims are not granted to the Veteran's satisfaction, issue him a SSOC.  This SSOC should include consideration of all evidence associated with the record dated after the March 2010 SOC.  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



